IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT



                             No. 98-30903
                           Summary Calendar


SHEILA ESPEY (Larry Buttons, executor of the estate of Sheila Espey,
   substituted in the place and stead of appellant Sheila Espey
                             deceased),

                                                 Plaintiff-Appellant,

                                versus

                          MONSANTO COMPANY,

                                                  Defendant-Appellee.


            Appeal from the United States District Court
                for the Eastern District of Louisiana
                        USDC No. 97-CV-1075-I


                            June 28, 1999

Before EMILIO M. GARZA, DeMOSS, and BENAVIDES, Circuit Judges.

PER CURIAM:*

       Sheila Espey, through her executor, Larry Buttons, appeals the

district court’s judgment in favor of Monsanto Company on her cause of

action alleging negligence in maintaining a pipeline used to transport

ammonia. She argues that the evidence was insufficient to support the

verdict, that the jury charge was insufficient, and that the court erred

in denying her motion for new trial.

       To challenge the sufficiency of the evidence on appeal, a



   *
     Pursuant to 5th CIR. R. 47.5, the court has determined that this
opinion should not be published and is not precedent except under the
limited circumstances set forth in 5th CIR. R. 47.5.4.
party must have preserved error by making a timely Rule 50 motion. See

FED. R. CIV. P. 50; GAIA Technologies Inc., v. Recycled Products Corp.,

1999 WL 292919, at *5 (5th Cir. May 26, 1999); U.S. For Use of Wallace

v. Flintco, Inc., 143 F.3d 955, 960 (5th Cir. 1998). When a Rule 50

motion is not made, this Court will review the claim for plain error

only. See Daigle v. Liberty Life Insurance Co., 70 F.3d 394, 397 n.2

(5th Cir. 1995). Similarly, when a party fails to object to the jury

charge at trial, we may only review challenges to the charge for plain

error. See FED. R. CIV. P. 51; United States v. Clayton, 172 F.3d 347,
351 (5th Cir. 1999). To establish plain error, a party must show that

the error is clear, obvious, and affects his or her substantial rights.

See United States v. Calverley, 37 F.3d 160, 162-63 (5th Cir. 1994) (en

banc).

     In this case, Espey’s attorney failed to make a Rule 50 motion and

to object to the jury charge at trial. We must therefore review both

of these claims under the plain error standard. After a careful review

of the record and Espey’s brief, we find no plain error. As such, her

insufficiency claims must fail.

     We review a district court’s denial of a motion for new trial
using a highly deferential abuse of discretion standard. See Mac Sales,

Inc. v. E.I. du Pont de Nemours & Co., 24 F.3d 747, 753 (5th Cir. 1994).

Because the jury’s verdict was not against the great weight of the

evidence, the district court did not abuse its discretion in denying

Espey’s motion for new trial.

     AFFIRMED.